Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  


Allowable Subject Matter

The numbering of original claims 1-30 are renumbered. Claim(s) 2, 5, 9-11, 14, 19, 21-23, 26-28 have been canceled, and no new claims have been added.
  
The Office deems Applicant’s claim amendments to the originally-filed claims entered via an Examiner's amendment (below) persuasive to overcome a rejection of the claims over any applicable prior art reference{s} and/or any candidate prior art combination, and the claims are accordingly considered in condition for allowance (MPEP § 1302.14).


EXAMINER'S AMENDMENT
1.   An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
2.   Authorization for this examiner's amendment was given in a telephone interview with Applicant’s Representative (Ronald R. Demsher, Reg. No. 42,478) on 8/26/2022.

3. The application has been amended as follows:
In the Claims:
Please AMEND claim 1 as follows:
1.	(Currently Amended) A method for extending a social network, comprising:
preparing a deliverable work system in a first home system owned by an associated first user; [[and]]
delivering the deliverable work system to at least one second user to associate the deliverable work system with the at least one second user, wherein the delivering step is repeatable by a plurality of the second users to establish a direct-link relationship of the deliverable work system and each of the second user; and wherein based on a plurality of the direct-link relationship, a plurality of the associated second users and the associated first user are capable to work together in the deliverable work system, wherein the deliverable work system is built by a projectable space instance after the projectable space instance is parsed, the deliverable work system being built according to parsed contents of the projectable space instance;
establishing at least one second home system to host and manage the deliverable work system for the second user; and
acquiring a projector, loading the projector into an engine, and using the projector to project the deliverable work system, wherein the engine provides a compatible environment for executing the projector.

Please AMEND claim 2 as follows:
2.	(Cancelled).

Please AMEND claim 3 as follows:
3.	(Currently Amended) 1 

4.	(Original) The method for extending a social network according to claim 3, further comprising acquiring the deliverable work system through a URI (Uniform Resource Identifier) and using a projector to project the deliverable work system.

Please AMEND claim 5 as follows:
5.	(Cancelled).

Please AMEND claim 6 as follows:
6.	(Currently Amended) 1 

7.	(Original) The method for extending a social network according to claim 1, further comprising acquiring a projector, loading the projector into an engine, and using the projector to project the deliverable work system, wherein the engine provides a compatible environment for executing the projector.

8.	(Previously presented) The method for extending a social network according to claim 7, wherein the deliverable work system and the projector are acquired through a URI from the associated first user in the delivering step; or
the engine comprises at least a JavaScript engine, a Windows application, or a Linux application; or
the projector is loaded from a remote data station or a preinstalled application; or
the deliverable work system is a reflection of a work related to personal relationships, and the associated first user and the associated second user are able to collaborate, exchange information, have business intercourse or propagate in the deliverable work system.

9-11.	(Previously Canceled).

12.	(Original) The method for extending a social network according to claim 1, wherein the associated first user and each of the associated second users are associated to the deliverable work system with the direct-link relationship, and the associated first and second users are able to interact, communicate and/or collaborate in the deliverable work system.

13.	(Original) The method for extending a social network according to claim 12, wherein at least one second home system is owned by the associated second user to host and manage the deliverable work system.

14.	(Previously Canceled) 

15.	(Previously presented) The method for extending a social network according to claim 1, wherein the projectable space instance is an object, an XML document, or an instance which is instantiated with structured language or structured protocol.

Please AMEND claim 16 as follows:
16.	(Currently amended) A method for establishing a social network, comprising:
acquiring a deliverable work system, wherein the deliverable work system is hosted and managed by a first home system; [[and]]
associating at least one second home system with the deliverable work system, wherein a social network between the first home system and the associated second home system is establishable by the deliverable work system, wherein the deliverable work system is built by a projectable space instance after the projectable space instance is parsed, the deliverable work system being built according to parsed contents of the projectable space instance; and
acquiring a projector, loading the projector into an engine, and using the projector to project the deliverable work system, wherein the engine provides a compatible environment for executing the projector.

17.	(Original) The method for establishing a social network according to claim 16, further comprising projecting the deliverable work system by a projector.

18.	(Previously presented) The method for establishing a social network according to claim 17, wherein the associating step comprises using the projector preset in the second home system to project the deliverable work system, or establishing the second home system to host and manage the associated deliverable work system and the projector after  the  deliverable work system is projected; or
the deliverable work system or further together with the projector is acquired through a URI.

19.	(Previously Canceled).

20.	(Previously presented) The method for establishing a social network according to claim 16, wherein the first home system and the second home system are same or different, and the deliverable work system is capable of providing the functions of interaction, communication and/or collaboration in the first home system or the associated second home system; or
a plurality of the second home systems are capable of being linked by the deliverable work system; or
the projectable space instance is an object, an XML document, or an instance which is instantiated with structured language or structured protocol.

21-23.	(Previously Canceled)

Please AMEND claim 24 as follows:
24.	(Currently Amended) A method for extending a social network, comprising:
creating a deliverable work system in a first home system owned by an associated first user, wherein the deliverable work system and the function of the deliverable work system are configured to be freely combinative in the first home system by the associated first user; [[and]]
delivering the deliverable work system to a plurality of second users to associate the deliverable work system with the at least one second user, wherein each of the associated second users has a direct-link relationship with the deliverable work system to extend a social network on Internet, wherein the deliverable work system is built by a projectable space instance after the projectable space instance is parsed, the deliverable work system being built according to parsed contents of the projectable space instance; 
establishing at least one second home system to host and manage the deliverable work system for the second user; and
acquiring a projector, loading the projector into an engine, and using the projector to project the deliverable work system, wherein the engine provides a compatible environment for executing the projector.

25.	(Previously presented) The method for extending a social network according to claim 24, wherein the deliverable work system is configured to be plugged a matterizer, a unified information unit, or a unified tool by the associated first user; or
the associated first user and the associated second users are capable of interacting, communicating, and/or collaborating in the deliverable work system.

26-28.	(Previously Canceled).

29.	(Original) A non-transitory storage medium having instructions for use in execution of the method of claim 1, wherein the non-transitory storage medium is capable of being connected to the internet.

30.	(Original) A non-transitory storage medium having instructions for directing a network-connecting unit to execute the method of claim 16, wherein the network- connecting unit is equipped with a program, an engine, or a microkernel.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Glenford Madamba whose telephone number is 571-272- 7989. The examiner can normally be reached on Monday-Friday 7:00AM-4: 30PM, first Fridays OFF.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Parry can be reached on 571-272-8328.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. 
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 



/GLENFORD J MADAMBA/Primary Examiner, Art Unit 2451